                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:16-CV-655-D


MOISES VELASQUEZ, on behalf of                          )
himself and all others similarly situated,              )
                                                        )
                                   Plaintiff,           )
                                                        )
                        v.                              )               ORDER
                                                        )
SALSA AND BEER RESTAURANT, INC., )
SALSA AND BEER, INC., NOB PATINO, )
PATRICIA PATINO, DIONISIO PATINO, )
and ISMAEL PATINO,                 )
                                                        )
                                   Defendants.          )

        On June 4, 2018, Moises Velasquez (''Velasquez" or "plaintiff'') moved to strike Salsa and

Beer Restaurant, Inc.'s, Salsa and Beer, Inc.'s, Noe Patino's, Patricia Patino's, Dionisio Patino's, and

Ismael Patino's (collectively, "defendants"') answer and for entry of default judgment [D.E. 85] and

filed a memorandum in support [D.E. 86]. Defendants did not respond. As explained below, the

court grants plaintiff's motion and enters judgment against defendants.

                                                   I.
                                      I

       On March 23, 2017, plaintiff filed an amended class action complaint against defendants

claiming violations ofthe Fair Labor Standards Act, 29 U.S.C. §§ 201 et~, and the North Carolina

Wage and Hour Act, N.C. Gen. Stat. §§ 95-25.1 et ~ [D.E. 38]. On March 29, 2017, defendants

moved to stay discovery and for entry of anew scheduling order. See [D.E. 39]. OnApril6, 2017,

defendants answered the amended complaint [D.E. 40]. On April26, 2017, the court granted

defendants' motion to stay discovery and directed the parties to submit a proposed revised

scheduling order not later than June 16, 2017. See [D.E. SO]. On June 16, 2017, the parties
submitted a proposed revised scheduling order. See [D.E. 55]. On July 12, 2017, the parties jointly

moved to amend the scheduling order. See [D.E. 56, 57]. On July 17, 2017, the court granted the
                     )




joint motion and extended the pre-certification discovery phase until July 31, 2017. See [D.E. 58].

        On July 31, 2017, plaintiffmoved to compel defendants to (1) produce Salsa and Beer, Inc.'s

Rule 30(b)(6) designee for a deposition; (2) respond to plaintiff's interrogatory number 13 and

request for production number 17, relating to the production of gross sales and annual dollar

volumes; (3) produce defendant Noe Patino's discovery responses; and (4) produce defendant

 Patricia Patino's verification concerning her discovery responses. See [D.E. 59]. Plaintiff also

moved for sanctions under Federal Rule of Civil Procedure 37. See [D.E. 60]. On March 5, 2018,

the court granted plaintiff's motion to compel and request for sanctions. See [D.E. 76]. The court

 ordered that defendants respond to plaintiff's interrogatory number 13 and request for production

number 17 not later than April6, 2018, defendant Noe Patino respond in full to plaintiff's discovery

requests not later than April30, 2018, and defendant Patricia Patino ver:ifY her discovery responses

not later than April6, 2018. Id. at 2. The court also warned each defendant that failure to comply

with the court's order may result in additional sanctions, up to and including striking the non-

 complying defendant's answer. ld.

        On March 29, 2018, plaintiffrequested attorney's fees incurred in drafting plaintiff's motion

to compel [D.E. 77] and filed a memorandum in support [D.E. 78]. Defendants did not respond.

-On April6, 2018, defendants' counsel moved to withdraw from the case. [D.E. 79]. On April II,

2018, the court granted counsel's motion to withdraw and directed that individual defendants file

 a notice of self-representation or cause new counsel to file a notice of appearance within 21 days and

that entity parties cause new counsel to file a notice of appearance within 21 days. See [D.E. 80].

 The court warned each defendant that failure to comply with the court's ordermayresultin sanctions

                                                   2
up to and including a default judgment. See id. On May 29, 2018, the court granted plaintiff's

motion for attorney's fees. [D.E. 84].

        Defendants have blatantly disregarded the court's orders and warnings. Defendants have not

produced the required discovery, caused new counsel to file a notice of appearance or filed a notice
                                                                                   \


of self-representation, or paid plaintiff's attorney's fees. Plaintiff asks the court to strike defendants'

answer, to enter default judgement against defendants, and award damages in the amount of

$259,067.03 and attorney's fees and costs in the amount of$107,280.98 and $2,635.12, for a total

amount of$368,983.13. See [D.E. 85, 86].

        A court has the discretion to award various sanctions, including striking pleadings in whole

or in part, dismissing' the action or proceeding in whole or in part, or issuing a default judgment

against the disobedient party. SeeFed.R. Civ. P. 37(b)(2);Hathcockv. Navistarlnt'l Transp. Cotp.,

53 F.3d 36, 40--41 (4th Cir. 1995). In evaluating the imposition of sanctions, the court must

consider: "(1) whether the noncomplying party acted in bad faith; (2) the amount of prejudice his

noncompliance caused. his adversary, which necessarily includes an inquiry into the materiality of

the evidence he failed to produce; (3) the need for deterrence ofthe particular sort ofnoncompliance;

and (4) the effectiveness of less drastic sanctions." Mut. Fed. Sav. & Loan Ass'n v. Richards &

Assocs .• Inc., 872 F.2d 88, 92 (4th Cir. 1989); Hathcock, 53 F.3d at 4~0--41.

        As for the first factor, defendants acted in bad faith by refusing to participate in this case.

See, e.g., Steigerwald v. Bradley, 229 F. Supp. 2d 445,449 (D. Md. 2002); Green v. John Chatillon

& Sons, 188 F.R.D. 422, 424 (M.D.N.C. 1998). Defendants have not contacted the court since

defendants' counsel moved to withdraw from the case on April6, 2018, and defendants are in

continuing violation of two orders from the court. As for the second factor, plaintiff has been

prejudiced because defendants have blatantly disregarded and ignored the court's orders and refused

                                                    3
to participate in this case. Without defendants' participation, particularly in matters concerning

discovery, plaintiff cannot proceed with his claims. See, e.g., Gr~ 188 F.R.D. at 424. As for the

third factor, defendants' ''noncompliance, especially in ignoring the direct orders of the court with

impunity is misconduct which must obviously be deterred." King v. Rollo, No. 1:09cv1 5, 2011 WL

901831, at *16 (N.D. W. Va Jan. 28, 2011) (unpublished) (quotation omitted), re.port and

recommendation adopted by 2011 WL 888383 (N.D. W. Va Mar. 15, 2011) (unpublished); see

Richards, 872 F.2d at 93. As for the fourth factor, less drastic sanctions would not be effective. The

court warned defendants numerous times that noncompliance could result in sanctions, including

striking defendants' answer and default judgment. Yet, defendants chose to ignore the court's orders
                                                                                              I




by refusing to participate in this case. See, e.g., Richards, 872 F.3d at 93; Rollo, 2011 WL 901831,

at *16; Steigerwald, 229 F. Supp. 2d at 449--50. Accordingly, the court grants plaintiff's motion for

sanctions, strikes defendants' answer, and enters default judgment against defendants. Defendants'

conduct in this case warrants this severe sanction. See, ~' Grem, 188 F.R.D. at 425.
                                                   ~      .




                                                 II.

       In sum, the court GRANTS plaintiff's motion for sanctions [D.E. 85] and STRIKES

defendants' answer [D.E. 40]. The court awards a judgment against Salsa and Beer Restaurant, Inc.,

Salsa and Beer, Inc., Noe Patino, Patricia Patino, Dionisio Patino, and Ismael Patino jointly and

severally in the amount of$368,983.13.

       SO ORDERED. This_$__ day of October 2018.




                                                  4
